Title: From George Washington to Colonel Oliver Spencer, 3 May 1779
From: Washington, George
To: Spencer, Oliver



Sir
Head Quarters Middle Brook May 3d 1779

I have received your favour of the 30th of April. The mutinous spirit which appears in the regiment late Col. Malcoms is very alarming and dangerous; and however disagreeable it may be to drive a matter of this kind to extremity, obedience must at all events be inforced, or there is no knowing how extensively pernicious the example may prove—I must therefore desire you will take the most effectual measures to quell the mutiny, and oblige the whole corps now under your command to proceed on the service for which it is destined. Though the task cannot be pleasing to you, the necessity, I am convinced will make you chearfully execute it—I have the fullest confidence in your exertions; and I doubt not they will be seconded by the officers in general. You will be pleased to communicate my determination to them and let it be impressed on the minds of the parties concerned, that if a sense of duty and fair means will not succeed, I will, if necessary even send a force, from this army to compel the obedience of the refractory and punish the instigators.
If the remaining officers of the corps in question are desirous of resigning, it will be considered hereafter; whether it may ⟨not⟩ be for the good of the service to dissolve the corps and make the distribution which seems to be wished—But at present no intimations of the kind are to be given—The first object is to teach the disobedient, submission. With great regard I am Sir Your most Obed. ser.
